       Case 8-19-78292-ast            Doc 29      Filed 01/30/20    Entered 01/30/20 12:15:18




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:                                                                  Chapter 11

Cecilia B. Kempton,                                                     Case No. 19-78292 (AST)

                                    Debtor.
----------------------------------------------------------------X

                    DECLARATION OF RANDOLPH E. WHITE
                 IN SUPPORT OF APPLICATION FOR ENTRY OF
             ORDER AUTHORIZING EMPLOYMENT AND RETENTION
         OF WHITE & WOLNERMAN, PLLC AS COUNSEL FOR THE DEBTOR

        RANDOLPH E. WHITE, pursuant to 28 U.S.C. § 1746 declares under the penalties of

perjury as follows:

        1.       I am a Partner of White & Wolnerman, PLLC (“WW”), which maintains offices

for the practice of law at 950 Third Avenue, 11th Floor, New York, NY 10022. I am an attorney-

at-law, duly admitted and in good standing to practice in the State of New York, as well as the

United States District Court for the Eastern District of New York.

        2.       I submit this Declaration in connection with the application (the “Application”)

[Docket No. 22] of Cecilia B. Kempton (the “Debtor”) in the above-captioned Chapter 11 case

(the “Case”), for entry of an order authorizing the Debtor to retain Brown Harris Stevens

Westhampton LLC and Scala Properties as co-exclusive brokers (the “Brokers”) in connection with

the sale of the property located at 28 Jagger Lane, Westhampton New York 11977 (the “Property”).

Except as otherwise indicated herein, I have personal knowledge of the matters set forth herein

and, if called as a witness, would testify thereto.

        3.       Subsequent to filing the Application, counsel to the Debtor was contacted by the

Office of the United States Trustee (the “UST”) regarding the proposed terms of the Brokers’
      Case 8-19-78292-ast        Doc 29     Filed 01/30/20     Entered 01/30/20 12:15:18




retention. In this regard, the UST advised that under its guidelines a broker’s exclusivity period

could not be longer than six (6) months.

       4.      In accordance with the UST’s guidelines, and after consultation with the Debtor

and the Brokers, the Brokers agreed to amend the Agreement (the “Amended Agreement”) to

provide (i) that the Amended Agreement will only become effective upon entry of an order by the

Bankruptcy Court authorizing the Brokers’ retention; and (ii) that the Brokers’ exclusivity will be

limited to four (4) months (starting from the date of entry of an order approving this Application).

A true and correct copy of the Amended Agreement is annexed hereto as Exhibit A.

       5.      WW will be submitting an amended proposed order reflecting these terms, as well

as the fact that the Brokers’ exclusivity period will commence upon the date of entry of an order

approving the retention and expire four (4) months from that date.

       I declare under the penalty of perjury of the laws of the United States and the State of New

York that the foregoing is true and correct to the best of my knowledge and information.



Executed this 30th day of January 2020

                                                             /s/ Randolph E. White
                                                             Randolph E. White




                                                 2
